DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1 and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The arguments are directed toward newly added subject matter, specifically the claim limitation which states that the preferred spacing includes a left and right spacing. A new ground of rejection is provided below in view of a newly found prior art reference. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5, 6, 10-15, 17, 18, 22-24, 26, 28, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (U.S. Patent No. 10583828; hereinafter Han) in view of Holland-Letz (U.S. Publication No. 2016/0311429; hereinafter Holland-Letz), and further in view of Woo et al. (U.S. Publication No. 2021/0101586; hereinafter Woo).
Regarding claim 1, Han teaches a device, comprising: a parking spacing module configured to (Han: Col. 4, lines 18-20; i.e., the ANS is configured to navigate the vehicle to a position within a space in the environment which is configured for vehicle parking):
provide a graphical user interface (GUI) on a display configured to receive input from one or more passengers of a vehicle (Han: Col. 7, lines 34-39; i.e., the one or more interfaces 130 can include one or more user interfaces, also referred to herein interchangeably as input interfaces, including one or more driving control interfaces with which an occupant of the vehicle 100 can interact, such that the driving control interfaces generate control commands; Col. 23, lines 4-5; i.e., input/output devices may, in some embodiments, include one or more display terminals).

However, in the same field of endeavor, Holland-Letz teaches the GUI configured to accept a preferred spacing around a perimeter of the vehicle based on the input received from the display (Holland-Letz: Par. 62; i.e., the safety distance can be configured and/or adjusted by means of an input unit of the user interface 5 by the driver of the vehicle F … The wall distance detected by a sensor preferably produces a stop signal, at a predefined minimum distance, said stop signal acting on the existing wheel braking system 7, so that the vehicle F is brought to a stop within a safety distance; the system accepts the input and controls the vehicle to stop within the safety distance).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Han to have further incorporated the GUI configured to accept a preferred spacing around a perimeter of the vehicle based on the input received from the display, as taught by Holland-Letz. Doing so would allow the system to avoid contact with a neighboring vehicle or wall surrounding the vehicle (Holland-Letz: Par. 9; i.e., the vehicle is reliably prevented from touching a wall of the parking garage or colliding with a garage wall by means of the parking assistance system).
Han further teaches identify, based at least on the preferred spacing accepted by the GUI from one or more passengers, at least one user-specific parameter associated with the one or more passengers of the vehicle (Han: Col. 7, lines 6-11; i.e., sensor data representations generated by one or more sensor devices 116 can be communicated to ANS 110 and used by the ANS 110 to determine … body morphologies associated with one or more occupants of the vehicle interior; Col. 8, lines 30-33; i.e., the personal data can be used by the ANS 110 to park the vehicle 100 in a parking position which accommodates one or more of a body morphology of an occupant, spacing preferences of the occupant…);
and determine a peripheral spacing parameter for parking the vehicle based on the identified at least one user-specific parameter (Han: Col. 14, lines 36-53; i.e., an ANS installed in a vehicle is configured to determine a parking position in a parking space, and park 460 the ego-vehicle in the determined parking position, based at least in part upon a body morphology of the occupants of the interior of the ego-vehicle. The ANS can select a parking position in the parking space which accommodates spacing needs of occupants of the vehicle based at least in part upon positioning the vehicle to provide sufficient space for one or more vehicle doors);
and an automated parking module (Han: Col. 6, lines 23-25; i.e., an autonomous navigation system (ANS) 110 which is configured to park the vehicle 100 in a selected parking position in a selected parking space) configured to control parking of the vehicle based on the determined peripheral spacing parameter (Han: Col. 14, lines 4-13; i.e., at 388, the ego-vehicle is caused to be parked in the selected particular parking position in the available parking space … control elements can cause the ego-vehicle to be navigated along a driving route which causes the vehicle to be parked in the particular parking position in the identified available parking space).
Han and Holland-Letz do not specifically disclose the preferred spacing including a left and right spacing.
However, in the same field of endeavor, Woo teaches the preferred spacing including a left and right spacing (Woo: Par. 39; i.e., there may be a stored preference for the door-opening 206 adjacent the occupied front left seat 208 and the door-opening 206 adjacent the right rear seat 214 to each have greater lateral clearance than the door-openings 206 adjacent the unoccupied right front seat 210 and the unoccupied left rear seat 212 … A user can specify such preferences via input to the computer 105, e.g., via a vehicle 120 HMI; the passengers may input preferred left and right lateral clearances for the door-openings).

Regarding claim 2, Han in view of Holland-Letz and Woo teaches the device according to claim 1. Han further teaches wherein identifying the at least one user-specific parameter comprises utilizing one or more sensor systems of the vehicle to automatically identify at least one size dimension associated with the one or more passengers of the vehicle (Han: Col. 15, lines 12-14; i.e., the ANS can associate one or more occupants with one or more body morphologies based on monitoring the one or more occupants via processing sensor data).
Regarding claim 3, Han in view of Holland-Letz and Woo teaches the device according to claim 2. Han further teaches wherein the one or more sensor systems includes at least one of a camera, a ranging sensor, a seat pressure sensor, a seat position sensor, and a radio frequency receiver (Han: Col. 6, lines 61-65; i.e., sensor devices 116 can include one or more sensor devices which are configured to monitor one or more aspects of the vehicle 100 interior. Such sensor devices can include camera devices configured to collect image data of one or more occupants in the vehicle interior…).
Regarding claim 5, Han in view of Holland-Letz and Woo teaches the device according to claim 1. Han further teaches wherein identifying the at least one user-specific parameter comprises utilizing one or more sensor systems of the vehicle to automatically identify at least one disability associated with the one or more passengers of the vehicle (Han: Col. 16, lines 44-52; i.e., an individual is detected approaching the ego-vehicle, based on processing sensor data generated by one or more sensor devices. 
Regarding claim 6, Han in view of Holland-Letz and Woo teaches the device according to claim 5. Han further teaches wherein the at least one disability includes one or more of a visual disability, and a locomotor disability (Han: Col. 16, lines 48-53; i.e., the association can be based on … identifying one or more mobility aids, including a wheelchair, cane, crutch, etc. being utilized by the individual, etc.; these mobility aids are indicators of a locomotor disability).
Regarding claim 10, Han in view of Holland-Letz and Woo teaches the device according to claim 1. Han further teaches wherein one or more user profiles indicative of the at least one user-specific parameter are stored in a memory of the device (Han: Col. 18, lines 38-43; i.e., the ANS can access a historical record of occupant additions to the vehicle interior … the historical record can include information associated with a user profile of a present occupant; Col. 8, lines 17-20; i.e., the ANS can access information associated with one or more particular user profiles, including … door spacing preference data).
Regarding claim 11, Han in view of Holland-Letz and Woo teaches the device according to claim 1, but Han does not explicitly tech wherein the automated parking module adjusts proximity warnings based on the determined peripheral spacing parameter.
However, in the same field of endeavor, Holland-Letz further teaches wherein the automated parking module adjusts proximity warnings based on the determined peripheral spacing parameter (Holland-Letz: Par. 56; i.e., starting from a minimum value, a wall distance can be preset by the driver by means of the user interface 5; Par. 62; i.e., the wall distance detected by a sensor preferably produces a stop signal, at a predefined minimum distance; therefore the stop signal is adjusted based on the minimum distance set by the user).

Regarding claim 12, Han in view of Holland-Letz and Woo teaches the device according to claim 1. Han further teaches wherein the peripheral spacing parameter is individually adjustable for each side of the vehicle (Han: Col. 16, lines 26-32; i.e., as shown in FIG. 4B, where vehicle 410 includes occupants 417A-B, D in vehicle interior portions 416A-B, D, spacing weight values can be assigned to portions 454A-B, D based on the body morphologies of the occupants. Where the body morphologies of occupants 417B-D result in a greater spacing weight value being assigned to portions 454B-D than portion 454A; occupants 417A and B need more space than occupant 417D, so the position of the vehicle is offset to allow for more space on the left side than on the right).
Regarding claim 13, Han teaches a method, comprising: providing a graphical user interface (GUI) on a display configured to receive input from one or more passengers of a vehicle (Han: Col. 7, lines 34-39; i.e., the one or more interfaces 130 can include one or more user interfaces, also referred to herein interchangeably as input interfaces, including one or more driving control interfaces with which an occupant of the vehicle 100 can interact, such that the driving control interfaces generate control commands; Col. 23, lines 4-5; i.e., input/output devices may, in some embodiments, include one or more display terminals).
Han does not explicitly teach the GUI configured to accept a preferred spacing around a perimeter of a vehicle based on the input received from the display.
the GUI configured to accept a preferred spacing around a perimeter of a vehicle based on the input received from the display (Holland-Letz: Par. 62; i.e., the safety distance can be configured and/or adjusted by means of an input unit of the user interface 5 by the driver of the vehicle F … The wall distance detected by a sensor preferably produces a stop signal, at a predefined minimum distance, said stop signal acting on the existing wheel braking system 7, so that the vehicle F is brought to a stop within a safety distance; the system accepts the input and controls the vehicle to stop within the safety distance).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Han to have further incorporated the GUI configured to accept a preferred spacing around a perimeter of a vehicle based on the input received from the display, as taught by Holland-Letz. Doing so would allow the system to avoid contact with a neighboring vehicle or wall surrounding the vehicle (Holland-Letz: Par. 9; i.e., the vehicle is reliably prevented from touching a wall of the parking garage or colliding with a garage wall by means of the parking assistance system).
Han further teaches the display being at least one of: a vehicle console display of the vehicle, a vehicle instrument panel display of the vehicle, or a mobile device associated with the vehicle (Han: Col. 21, lines 33-39; i.e., computer system 600 may be any of various types of devices, including, but not limited to … cell phone … a mobile device…; Col. 23, lines 4-6; i.e., Input/output devices may, in some embodiments, include one or more display terminals, keyboards, keypads, touchpads; the computer system 600 may be a mobile device which includes input/output devices including a display);
Identifying, with a parking space module (Han: Col. 4, lines 18-20; i.e., the ANS is configured to navigate the vehicle to a position within a space in the environment which is configured for vehicle parking) and based at least on the preferred spacing accepted by the GUI from one or more passengers, at least one user-specific parameter associated with the one or more passengers of the vehicle (Han: Col. 7, lines 6-11; i.e., sensor data representations generated by one or more sensor devices 116 can be communicated to ANS 110 and used by the ANS 110 to determine … body morphologies associated with one or more occupants of the vehicle interior; Col. 8, lines 30-33; i.e., the personal data can be used by the ANS 110 to park the vehicle 100 in a parking position which accommodates one or more of a body morphology of an occupant, spacing preferences of the occupant…);
determining, with the parking spacing module, a peripheral spacing parameter for parking the vehicle based on the identified at least one user-specific parameter (Han: Col. 14, lines 36-53; i.e., an ANS installed in a vehicle is configured to determine a parking position in a parking space, and park 460 the ego-vehicle in the determined parking position, based at least in part upon a body morphology of the occupants of the interior of the ego-vehicle. The ANS can select a parking position in the parking space which accommodates spacing needs of occupants of the vehicle based at least in part upon positioning the vehicle to provide sufficient space for one or more vehicle doors);
and controlling, with an automated parking module, the parking of the vehicle based on the determined peripheral spacing parameter with an automated parking module (Han: Col. 14, lines 4-13; i.e., at 388, the ego-vehicle is caused to be parked in the selected particular parking position in the available parking space … control elements can cause the ego-vehicle to be navigated along a driving route which causes the vehicle to be parked in the particular parking position in the identified available parking space).
Han and Holland-Letz do not specifically disclose the preferred spacing including a left and right spacing.
However, in the same field of endeavor, Woo teaches the preferred spacing including a left and right spacing (Woo: Par. 39; i.e., there may be a stored preference for the door-opening 206 adjacent the occupied front left seat 208 and the door-opening 206 adjacent the right rear seat 214 to each have 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Han to have further incorporated the preferred spacing including a left and right spacing, as taught by Woo. Doing so would allow the system to accommodate a passenger that needs more space on one side of the vehicle due to a wheelchair or car seat (Woo: Par. 39; i.e., specifying a door 207 with a passenger having special needs, e.g., wheelchair or car seat, whereupon the computer 105 could retrieve a stored lateral clearance to be applied to that door 207).
Regarding claim 14, Han in view of Holland-Letz and Woo teaches the method according to claim 13. Han further teaches wherein identifying the at least one user-specific parameter comprises utilizing one or more sensor systems of the vehicle to automatically identify at least one size dimension associated with the one or more passengers of the vehicle (Han: Col. 15, lines 12-14; i.e., the ANS can associate one or more occupants with one or more body morphologies based on monitoring the one or more occupants via processing sensor data).
Regarding claim 15, Han in view of Holland-Letz and Woo teaches the method according to claim 14. Han further teaches wherein the one or more sensor systems includes at least one of a camera, a ranging sensor, a seat pressure sensor, a seat position sensor, and a radio frequency receiver
Regarding claim 17, Han in view of Holland-Letz and Woo teaches the method according to claim 13. Han further teaches wherein identifying the at least one user-specific parameter comprises utilizing one or more sensor systems of the vehicle to automatically identify at least one disability associated with the one or more passengers of the vehicle (Han: Col. 16, lines 44-52; i.e., an individual is detected approaching the ego-vehicle, based on processing sensor data generated by one or more sensor devices. At 472, a particular body morphology is associated with the individual based on monitoring the individual. The association can be based on … identifying one or more mobility aids).
Regarding claim 18, Han in view of Holland-Letz and Woo teaches the method according to claim 17. Han further teaches wherein the at least one disability includes one or more of a visual disability, and a locomotor disability (Han: Col. 16, lines 48-53; i.e., the association can be based on … identifying one or more mobility aids, including a wheelchair, cane, crutch, etc. being utilized by the individual, etc.; these mobility aids are indicators of a locomotor disability).
Regarding claim 22, Han in view of Holland-Letz and Woo teaches the method according to claim 13. Han further teaches wherein one or more user profiles indicative of the at least one user-specific parameter are stored in a memory of the device (Han: Col. 18, lines 38-43; i.e., the ANS can access a historical record of occupant additions to the vehicle interior … the historical record can include information associated with a user profile of a present occupant; Col. 8, lines 17-20; i.e., the ANS can access information associated with one or more particular user profiles, including … door spacing preference data).
Regarding claim 23, Han in view of Holland-Letz and Woo teaches the method according to claim 13, but Han does not explicitly tech wherein the automated parking module adjusts proximity warnings based on the determined peripheral spacing parameter.
However, in the same field of endeavor, Holland-Letz further teaches wherein the automated parking module adjusts proximity warnings based on the determined peripheral spacing parameter 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Han to have further incorporated wherein the automated parking module adjusts proximity warnings based on the determined peripheral spacing parameter, as taught by Holland-Letz. Doing so would allow the vehicle to be stopped either closer or further away from an object based on the user’s preference (Holland-Letz: Par. 62; i.e., said stop signal acting on the existing wheel braking system 7, so that the vehicle F is brought to a stop within a safety distance).
Regarding claim 24, Han in view of Holland-Letz and Woo teaches the method according to claim 13. Han further teaches wherein the peripheral spacing parameter is individually adjustable for each side of the vehicle (Han: Col. 16, lines 26-32; i.e., as shown in FIG. 4B, where vehicle 410 includes occupants 417A-B, D in vehicle interior portions 416A-B, D, spacing weight values can be assigned to portions 454A-B, D based on the body morphologies of the occupants. Where the body morphologies of occupants 417B-D result in a greater spacing weight value being assigned to portions 454B-D than portion 454A; occupants 417A and B need more space than occupant 417D, so the position of the vehicle is offset to allow for more space on the left side than on the right).
Regarding claim 26, Han in view of Holland-Letz and Woo teaches the method according to claim 13, but Han does not explicitly teach wherein identifying the at least one user- specific parameter comprises receiving a parking maneuver preference from the one or more passengers via the GUI.
However, in the same field of endeavor, Holland-Letz teaches further wherein identifying the at least one user- specific parameter comprises receiving a parking maneuver preference from the one or more passengers via the GUI (Holland-Letz: Par. 62; i.e., the safety distance can be configured and/or adjusted by means of an input unit of the user interface 5 by the driver of the vehicle F).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Han to have further incorporated wherein identifying the at least one user-specific parameter comprises receiving a parking maneuver preference from the one or more passengers via the GUI, as taught by Holland-Letz. Doing so would allow the system to avoid contact with a neighboring vehicle or wall surrounding the vehicle (Holland-Letz: Par. 9; i.e., the vehicle is reliably prevented from touching a wall of the parking garage or colliding with a garage wall by means of the parking assistance system).
Regarding claim 28, Han in view of Holland-Letz and Woo teaches the device according to claim 1. Han further teaches wherein the display configured to receive input from the one or more passengers of the vehicle comprises at least one of a vehicle console display of the vehicle, a vehicle instrument panel display of the vehicle, or a mobile device associated with the vehicle (Han: Col. 21, lines 33-39; i.e., computer system 600 may be any of various types of devices, including, but not limited to … cell phone … a mobile device…; Col. 23, lines 4-6; i.e., Input/output devices may, in some embodiments, include one or more display terminals, keyboards, keypads, touchpads; the computer system 600 may be a mobile device which includes input/output devices including a display).
Regarding claim 29, Han in view of Holland-Letz and Woo teaches the device according to claim 1, but Han does not explicitly teach wherein identifying the at least one user- specific parameter comprises receiving a parking maneuver preference from the one or more passengers via the GUI.
However, in the same field of endeavor, Holland-Letz further teaches wherein identifying the at least one user-specific parameter comprises receiving a parking maneuver preference from the one or more passengers via the GUI (Holland-Letz: Par. 62; i.e., the safety distance can be configured and/or adjusted by means of an input unit of the user interface 5 by the driver of the vehicle F).
.
Claims 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Han in view of Holland-Letz and Woo as applied to the claims above, and further in view of Scholl et al. (U.S. Publication No. 2020/0074491; hereinafter Scholl).
Regarding claim 4, Han in view of Holland-Letz and Woo teaches the device according to claim 2, but Han does not explicitly teach wherein the at least one size dimension includes one or more of a height, a width, and a weight of the one or more passengers.
However, in the same field of endeavor, Scholl teaches wherein the at least one size dimension includes one or more of a height, a width, and a weight of the one or more passengers (Scholl: Par. 33; i.e., vehicle 100 may have a weight scale (or pressure sensor) associated with the driver's seat and/or with the passenger's seats. Vehicle 100 may have a registered weight associated with each user of vehicle 100).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Han to have further incorporated wherein the at least one size dimension includes one or more of a height, a width, and a weight of the one or more passengers, as taught by Scholl. Doing so would allow the system to determine which user profile to select based on the measured weight (Scholl: Par. 33; i.e., when any vehicle user sits in any of the seats, their weight may be measured by the scale and the particular vehicle user may be identified).
Regarding claim 16, Han in view of Holland-Letz and Woo teaches the method according to claim 14, but Han does not explicitly teach wherein the at least one size dimension includes one or more of a height, a width, and a weight of the one or more passengers.
However, in the same field of endeavor, Scholl teaches wherein the at least one size dimension includes one or more of a height, a width, and a weight of the one or more passengers (Scholl: Par. 33; i.e., vehicle 100 may have a weight scale (or pressure sensor) associated with the driver's seat and/or with the passenger's seats. Vehicle 100 may have a registered weight associated with each user of vehicle 100).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Han to have further incorporated wherein the at least one size dimension includes one or more of a height, a width, and a weight of the one or more passengers, as taught by Scholl. Doing so would allow the system to determine which user profile to select based on the measured weight (Scholl: Par. 33; i.e., when any vehicle user sits in any of the seats, their weight may be measured by the scale and the particular vehicle user may be identified).
Claims 25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Han in view of Holland-Letz and Woo as applied to the claims above, and further in view of Lee et al. (U.S. Patent No. 10431086; hereinafter Lee).
Regarding claim 25, Han in view of Holland-Letz and Woo teaches the method according to claim 13, but Han does not explicitly teach wherein the GUI is configured to indicate a preferred spacing around the perimeter of the vehicle by displaying one or more slider bars or receiving a numerical entry.
However, in the same field of endeavor, Lee teaches wherein the GUI is configured to indicate a preferred spacing around the perimeter of the vehicle by displaying one or more slider bars or receiving a numerical entry (Lee: Col. 23, lines 8-9; i.e., the controller 180 may receive the user-preferred parking space information through user input; Col. 20, lines 14-16; i.e., an input using touch a number, or a menu item which can be indicated or specified in various modes).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Han to have further incorporated wherein the GUI is configured to indicate a preferred spacing around the perimeter of the vehicle by displaying one or more slider bars or receiving a numerical entry, as taught by Lee. Doing so would allow the user to indicate that a large parking area is preferred and the system will find a large parking spot accordingly (Lee: Col. 33, lines 64-66; i.e., if the user prefers a large parking area, the controller 180 may display the first parkable area 1210 which is large, as the recommended parking area).
Regarding claim 27, Han in view of Holland-Letz and Woo teaches the device according to claim 1, but Han does not explicitly teach wherein the GUI is configured to indicate a preferred spacing around the perimeter of the vehicle by displaying one or more slider bars or receiving a numerical entry.
However, in the same field of endeavor, Lee teaches wherein the GUI is configured to indicate a preferred spacing around the perimeter of the vehicle by displaying one or more slider bars or receiving a numerical entry (Lee: Col. 23, lines 8-9; i.e., the controller 180 may receive the user-preferred parking space information through user input; Col. 20, lines 14-16; i.e., an input using touch may be, for example, text, a number, or a menu item which can be indicated or specified in various modes).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Han to have further incorporated wherein the GUI is configured to indicate a preferred spacing around the perimeter of the vehicle by displaying one or more slider bars or receiving a numerical entry, as taught by Lee. Doing so would allow the user to indicate that a large parking area is preferred and the system will find a large parking spot accordingly .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON ZACHARY WILLIS whose telephone number is (571)272-5427. The examiner can normally be reached Weekdays 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 



/B.Z.W./Examiner, Art Unit 3661                                                                                                                                                                                                        

/RUSSELL FREJD/Primary Examiner, Art Unit 3661